DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The restriction requirement set forth 9/22/2020 is withdrawn.  The following new restriction requirement is made:
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention")(PCT Rule 13.1). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories ('groups'):
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-11 and 15-20, drawn to regenerative ECM (rECM), medical devices comprising rECM, kits comprising rECM, and methods of making rECM.

Group 2, claims 12-14, drawn to a methods of treating a patient comprising administering rECM.


The inventions listed as Groups 1-2 constitute a combination of categories of inventions in accordance with 37 CFR 1.475(b), the combination of categories being: a product (Group 1), and a first use of the said product (Group 2).  This combination of categories (groups) is provided for in 37 CFR 1.475(b) (combination (2)).  Thus there is unity of invention a priori.
However, while the inventions of Group 1-2 do fall within a proper category of combination of inventions which is permitted by 37 CFR 1.475(b), and thus have unity of invention a priori, these inventions fail to relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of rECM, which is defined in the specification as ECM prepared from tissue undergoing growth, development, or regeneration, or from an organism that has inherent regenerative capacity (See specification ¶0033), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Early (WO 2014/110269).  Early disclose decellularized ECM from Urodele tissue (See Early, ¶0022).  Urodele are organisms that have inherent regenerative capacity.  Therefore unity of invention is lacking between the inventions of Groups 1 and 2 a posteriori.

During a telephone conversation with Brian Jackson on 3/16/2020 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
 
Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US17/30096 (filed 4/28/2017).  Acknowledgement is made of Applicants’ claim for benefit to US Provisional application 62/328829 (filed 4/28/2016).

Claim Interpretation
	The following comments are made to clarify the broadest reasonable interpretation of the claims for examination:
	Claim 2 is interpreted as meaning the method excludes a dialysis and/or cross-linking step(s).
	Claim 3 is interpreted as meaning the tissue selected for production of the rECM is a tissue that is capable of regenerating.
	Claim 6 is interpreted as defining the tissue selected for production of the rECM to be a tissue that is capable of regenerating.  The limitation following “optionally” is optional, and thus not required under the broadest reasonable interpretation of the claim.
further comprise the steps of treating the tissue with a red blood cell lysis solution and washing after thawing the tissue and before treating the thawed tissue with one or more nucleases.
Claim 11 permits for two different interpretations.  The first is that the method results in a rECM that is capable of being sprayed, spun, electrosprayed or electrospun (but does not require the composition to actually be sprayed, spun, electrosprayed or electrospun).  The second is that the method involves a further step of spraying, spinning, electrospraying or electrospinning the rECM onto some other surface/substrate.  The limitation following “and optionally” is optional, and thus not required under the broadest reasonable interpretation of the claim.  For purposes of comparison to the prior art, prior art which teaches either of the two interpretations will be applied.

	Claim 15 is drawn to a rECM prepared according to the method of claim 1.  Claim 15 is a product-by-process claim.  Product-by-process limitations are considered only in so far as the production process affects the final structure of the final product.  Products of identical constitution made by different methods will satisfy the limitation.  In the instant case, the rECM prepared according to the method of claim 1 will have devitalized cells (due to the freeze/thaw), reduced amount of nucleic acids (due to the treatment with one or more nucleases), and a reduced cellular content (due to the washing to remove cellular debris).  It is noted that the broad language of claim 1 permits for retention of some cells, nucleic acid and cellular debris within the tissue.  
	Claim 17 defines the rECM as being a reverse-gelling composition.  A “reverse gelling composition” is understood to be a digested solution of rECM which gels at a temperature above the lower critical solution temperature (See specification at ¶0040). 

	Claim 18 is directed to a medical device or apparatus comprising or coated with a rECM material.  Claim 18 states the rECM material is optionally prepared according to the method of claim 1.  Thus, the broadest reasonable interpretation of claim 18 encompasses medical devices or apparatus comprising or coated with a rECM that is produced by any method.  A rECM is defined in the specification as ECM derived from tissue undergoing growth, development, or regeneration, or obtained from an organism that has inherent regenerative capacity.  Therefore, any ECM from any tissue which (at time of harvest) is undergoing growth, development or generation, or 

	Claim 19 is directed to a method of preparing a rECM gel material.  The method comprises a single step: neutralizing an acid protease-digested material.  The claim uses product-by-process limitations to define the acid protease-digested material.  Product-by-process language is considered only in so far as the process affects the final structure of the final product.  Products of identical constitution made by different methods will satisfy the limitation.  In the instant case, the acid protease-digested material is produced by the method of claim 9, and optionally freezing or lyophilizing the acid protease-digested material.  The acid protease-digested material prepared according to the method of claim 9 will be a solubilized solution of devitalized and partially decellularized ECM with reduced nucleic acid content compared to the native tissue. 
		
	Claim 20 is directed to a kit comprising rECM in a vessel.  The rECM may be any ECM derived from any tissue undergoing growth, development, or regeneration, or obtained from an organism that has inherent regenerative capacity.  The rECM need not be decellularized, devitalized or treated in any way. Native tissue contains ECM.  The vessel may be any container or form capable of holding the rECM material. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Furthermore, within claim 5, use of the phrase “a sea snail (e.g.  Oxynoe panamensis)” renders the claim indefinite because it is unclear if the claim is to be limited to the species Oxynoe panamensis, or if it covers any type of sea snail.
	Regarding claim 10: Claim 10 is rejected because the phrase “such as” in lines 2 and 8 renders the claim indefinite.  It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 11: Claim 11 can be interpreted in two different ways, thus the metes and bounds of the claim are not clear and the claim is indefinite.  The first possible interpretation is that the method results in a rECM that is capable of being sprayed, spun, electrosprayed or electrospun (but does not require the composition to actually be sprayed, spun, electrosprayed or electrospun).  The second possible interpretation is that the method involves a further step of spraying, spinning, electrospraying or electrospinning the rECM onto some other surface/substrate.  
Furthermore, within claim 11, use of the phrase “such as” in lines 2-3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 2173.05(d).
Regarding claim 15: Use of the phrase “such as” in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  
i.e. container). The rECM may be any ECM derived from any tissue undergoing growth, development, or regeneration, or obtained from an organism that has inherent regenerative capacity.  The rECM need not be decellularized, devitalized or treated in any way.  The natural tissues comprising the rECM will meet the limitation of rECM.
The claim is directed to a composition of matter, which is one of the four statutory categories of invention (Step 1: YES). 
An organism, such as a zebrafish, reads on an organism having inherent regenerative capabilities.  The zebrafish contains tissue with ECM.  Thus the ECM present within a zebrafish reads on rECM.  Therefore, the claim recites at least one product of nature judicial exception (rECM, which may be ECM present within a natural zebrafish) (Step 2A, prong 1: YES).
               The claims do not recite any structural limitations which would be considered to limit the product to ‘integrated into a practical application’.  The claims are simply to rECM in a vessel.  No specific use or utility is implied by this structure (Step 2A, prong 2: NO).
The claim does recite an element in addition to the product of nature: a vessel.  However, the additional element does not add significantly more to the judicial exception because providing any material (including an organism) in a vessel (which may be a generic container) is well understood, routine and convention in the art.  Therefore, though the claim contains an additional element the container, the additional element does not add significantly more to the judicial exception. (Step 2B: NO).
               The claim is patent ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingham et al (US 2010/0152852).
Ingham et al disclose methods of preparing a tissue matrix and subsequent uses thereof for repair of damaged/defective meniscus (See abstract).  Specifically, Ingham et al disclose preparing donor meniscal tissue by:
	(i) ultrasonicating the tissue in a buffered solution;
	(ii) subjecting the tissue to freeze/thaw cycles;
	(iii) incubating the tissue in a hypotonic solution;
	(iv) incubating the tissue in a hypotonic solution with an anionic detergent;
	(v) repeating (iii-iv);
	(vi) incubating with a nuclease;
	(vii) washing with an oxidizing agent (See ¶0008-0014).
	The hypotonic solution can be 10 mM Tris + EDTA + aprotonin (See ¶0037).
	The nuclease enzymes can be RNase and DNase (See ¶0045-0046).  The tissue can be washed with a hypertonic solution (Tris + NaCl and EDTA), and then in a buffer solution comprising PBS and a chelating agent following the nuclease treatment (See ¶0048-0051).
	In the first example, the donor meniscus tissue is obtained from pigs (See ¶0076)
	
The disclosure of Ingham et al reads on the instant claims as follows:
Regarding claim 1: The porcine meniscus tissue reads on a tissue that has inherent regenerative capability.  Porcine cartilage tissue is capable of regenerating.  Chondrocytes grow and divide during the lifetime of an animal; thus the cartilage is regenerating/regenerative.
The decellularization method outlined at ¶0008-0014 meets the limitations of claim 1, as the step (ii) subjecting to freeze/thaw cycles reads on freezing and thawing tissue that has inherent regenerative capability (the meniscus tissue).  The step (vi) incubating with a nuclease reads on treating the thawed tissue with one or more nucleases to digest nucleic acids in the tissue to produce rECM.  The step of washing with a hypertonic solution and the buffer solution after nuclease treatment reads on washing the nuclease-digested tissue in an aqueous solution, to remove cellular debris (removal of cellular debris will be inherently achieved).  The resulting meniscus tissue reads on rECM.
Regarding claim 2: The method does not involve any dialysis or cross-linking procedures.
regenerating tissue.
Regarding claim 7: The resulting rECM is in a solid form.
Regarding claim 8: The step (iii) incubating the tissue in a hypotonic solution reads on the step of treating the regenerative tissue with a red blood lysis solution and washing prior to treating the thawed tissue with one or more nucleases.  The hypotonic solution used by Ingham et al can be considered a red blood cell lysis solution, as its hypotonicity would lyse red blood cells.  (It is not necessary that red blood cells be present in the tissue to actually be lysed.)

Regarding claim 15: The meniscus tissue prepared by Ingham et al meets the structural limitations of rECM of claim 15. 

Regarding claim 18: The meniscus tissue prepared by Ingham et al read on a rECM.  The meniscus tissue, per se, can be implanted, and thus reads on a medical device or apparatus comprising rECM material.

Regarding claim 20: The donor meniscus tissue, even before processing, reads on rECM.  At ¶0078 Ingham et al disclose placing the meniscus tissue samples inside a 250 mL glass beaker filled with PBS.  The meniscus donor tissue inside the glass beaker reads on a kit comprising rECM contained in a vessel. 

Claims 1-3, 6-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (US 2011/0151011).
Flynn disclose decellularized adipose tissue (DAT), methods of preparation and methods of use.  The method of preparing DAT involves subjecting adipose tissue first to mechanical disruption, then to sequential enzymatic digestion and solvent extraction.  The general process for decellularization is disclosed at ¶0013-0024 and in Tables 1-3 (on Pg 6).  The method is exemplified in Working Example 1 (¶0082-0085) (numerettes added by Examiner):
(i) obtaining donor adipose tissue, 
(ii) subjecting the adipose tissue to three cycles of freeze-thaw in a freezing buffer (hypotonic tris buffer), 
(iii) incubating the thawed tissue in enzyme digestion solution #1 (containing trypsin/EDTA), 
(iv) subjecting the tissue to polar solvent extraction in isopropanol,
(v) rinsing the tissue in a rinsing buffer (NaCl, KCl, Na2HPO4 and KH2PO4),

(vii) rinsing the tissue with the rinsing buffer,
(viii) incubating the tissue in enzyme digestion solution #2 (containing RNase, DNase, and lipase);
(ix) rinsing the tissue with the rinsing buffer,
(x) subjecting the tissue to polar solvent extraction in isopropanol,
(xi) rinsing the, now decellularized adipose tissue (DAT), in the rinsing buffer,
(xii) rinsing the DAT in ethanol.
Flynn state the above method results in a DAT with ‘well-preserved 3D structure’.  Flynn teach the DAT can be combined with one or more naturally derived and/or synthetic biomaterials to form a composite bioscaffold.  The one or more additional biomaterials may be, inter alia, demineralized bone matrix, decellularized bone, decellularized placenta, or hydrogels or scaffolds based on PCL, PEG, PLA, PGA, or PLGA (See ¶0059).  The bioscaffold can be used in surgical procedures (See claims 28-29).
Alternatively, the DAT may be further processed through additional enzymatic digestion and/or acid solubilization.  An exemplified method involves digesting the DAT in 0.5 M acetic acid with pepsin.  Following completion of digestion, the mixture is neutralized by raising pH using NaOH.  The digested DAT can be applied to a variety of surfaces as a coating (See ¶0078).

The disclosure of Flynn reads on the instant claims as follows:	Regarding claim 1: The donor adipose tissue reads on a tissue that has inherent regenerative capability.  Adipose tissue is capable of regenerating.  Adipocytes grow and divide during the lifetime of an animal; thus the adipose is regenerating/regenerative.
The decellularization process disclosed in Working Example 1 reads on the method of instant claim 1, specifically:
Step (ii) subjecting the adipose tissue to three cycles of freeze-thaw reads on claimed step freezing and thawing tissue that has inherent regenerative capability or that is undergoing regeneration, growth or development, to kill cells within the tissue.
treating the thawed tissue with one or more nucleases to digest nucleic acids in the tissue to produce rECM.
Steps (ix)-(xii) rinsing the tissue with the rinsing buffer, extracting the tissue with isopropanol, rinsing the tissue again in the rinsing buffer, and finally rinsing the tissue in ethanol all read on the claimed step washing the nuclease-digested tissue in an aqueous solution to remove cellular debris.
The resulting DAT reads on rECM.
Regarding claim 2: The method does not require dialysis or cross-linking.
Regarding claims 3 and 6: The adipose tissue is considered regenerating/regenerative tissue.
Regarding claim 7: The DAT produced in Working Example 1 is in solid form.  
Regarding claim 8: The adipose tissue is subject to freeze/thaw cycles in a hypotonic tris buffer.  The hypotonic tris buffer will serve to lyse any red blood cells.  Thus the step (ii) subjecting the adipose tissue to three cycles of freeze-thaw in a freezing buffer (hypotonic tris buffer) will read on treating the tissue with a red blood lysis solution.  Step (vii) rinsing with the rinsing buffer will read on washing the tissue prior to treating the thawed tissue with one or more nucleases.
Regarding claim 10: Flynn teach the DAT can be combined with additional biomaterials to form a composite bioscaffold.  The one or more additional biomaterials can be, inter alia, other decellularized tissue that contain ECM (e.g. decellularized bone, decellularized placenta), this will reads on further combining the rECM material with another ECM material.  The one or more additional biomaterials can alternatively be synthetic materials, such as hydrogels or scaffolds based on PCL, PEG, PLG, PGA or PLGA, which will read on further combining the rECM with a polymeric composition, such as a biodegradable polymer composition, such as polyester including PGA, PLA, PGLA, PCL or PEG.  
Regarding claims 7 and 9: The embodiment wherein the DAT is further digested with enzymatic and acid solubilization (¶0078) is relied upon for this rejection.  The step of treating the solid DAT with acetic acid with pepsin reads on digesting the nuclease-treated tissue with an acid protease (the pepsin being an acid protease).  The resulting solubilized product will be in the form of a solution or gel (depending on temperature) (relevant to claim 7). 
capable of being sprayed, spun, electrosprayed or electrospun, and so is considered to meet the limitations of claim 11.

Regarding claim 15: The solid DAT, as well as the solubilized DAT, each read on rECM prepared according to the method of claim 1.
Regarding claim 16: The embodiment wherein the 3D DAT is further combined with an additional biomaterial to form a composite bioscaffold, and wherein the additional biomaterial is one of PCL-, PEG-, PGA-, or PGLA-based scaffolds, the composite bioscaffold reads on rECM combined with a biodegradable polymeric material, such as PGA, PLA, PLGA, PCL, or PEG-derived biodegradable polymers.
Regarding claim 17: The embodiment wherein the DAT is solubilized, the solubilized DAT will inherently be a reverse-gelling composition.  

Regarding claim 18: The solid DAT, per se, can be implanted in a surgical procedure, and thus meets the limitation of a medical device or apparatus comprising a rECM material.  The composite bioscaffold also reads on a medical device or apparatus comprising a rECM material.

Regarding claim 19: Following the discussion of claim 9 above, Flynn teach producing an rECM by, inter alia, subjecting adipose tissue to freeze/thaw cycles, digesting the thawed tissue with one or more nucleases to digest nucleic acids, washing the nuclease-digested tissue in aqueous solution to remove cellular debris, and then digesting the nuclease-digested tissue with an acid protease (pepsin).  Flynn further teach neutralizing the acid protease-digested material by raising the pH with NaOH.  This will necessarily result in preparation of a rECM gel. 

Regarding claim 20: At the end of Working Example 1, the DAT is reportedly stored in sterile PBS supplemented with ABAM.  As PBS is a liquid, it is inherent that the PBS be provided in a vessel.  The DAT present within the PBS within the vessel reads on the kit comprising rECM contained in a vessel.

Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Early (WO 14/110269).
Early disclose biomaterial derived from a urodele for xenotransplantation (See ¶0015).  Early teach that the growth factor profile, connective tissue matrix constitution and immuno-privileged states of urodele ECM and accompanying cutaneous tissue, plus the presence of antimicrobial peptides therein, render urodele-derived tissue an ideal source for biological scaffolds for xenotransplantation (See ¶0021). 
Early disclose producing the biomaterial by (A) obtaining a tissue sample from a urodele, wherein the tissue comprises ECM, and (B) subjecting the tissue sample to a decellularization process that maintains the structural and functional integrity of the ECM, while removing sufficient cellular components to reduce or eliminate antigenicity and immunogenicity for xenograft purposes (See ¶0022).  Early teach that any conventional decellularization process(es) can be used, including physical methods, such as freezing, chemical methods, such as hypotonic or hypertonic solutions, enzymatic methods, such as protease digestion or treatment with nucleases, or combinations thereof (See ¶0025-0026). 
Early teach the decellularized urodele ECM can be provided in a package (See ¶0030). 
Early teach the decellularized urodele ECM can be formed into various physical configurations, such as laminated, homogenized, gelled, etc (See ¶0029, and claims 11-14).  
Early teach the decellularized urodele ECM can be part of a medical implant.  The implant can be fabricated entirely or in part from the urodele ECM, or the urodele ECM can be combined with an existing medical implant (i.e. the implant can encapsulate, can be infused with, coated with, impregnated with, laminated with, or attached to the urodele ECM) (See ¶0031). 
Early teach the decellularized ECM can be further processed into small grains or a powder, and the particles can then be hydrated in water, saline or suitable buffer or medium to produce a paste or gel.  The powder, paste or gel can be sprayed, painted, injected or otherwise applied to a wound or surgical site (See ¶0071-0074).  Early teach the particles of decellularized urodele ECM can be encapsulated into a hydrogel sealant, such as PLGA, or PEG-based sealants.  In other embodiments the particles can be encapsulated into a polymer which will form a gel when injected into a subject (See ¶0086).
Early teach the urodele ECM can be combined with a synthetic biocompatible material, such as (a) a structural support for a sheet or a gel of the urodele ECM, (b) a structural support for shaping the ECM, (c) a coating 

The disclosure of Early reads on the instant claims as follows:	Regarding claim 15: The decellularized urodele ECM is considered a regenerative ECM (rECM) having the same structure as rECM produced according to the method of claim 1, even though Early does not disclose the exact processing steps. Urodele tissue has inherent regenerative capability.  
Regarding claim 16: Following the discussion of claim 15, Early disclose combining the decellularized urodele ECM (rECM) with biodegradable support matrices, which may be PLA (See ¶0084).  This reads on rECM combined with a biodegradable polymeric material, such as PLA.
Regarding claim 17: Following the discussion of claim 15, Early discloses combining particulated decellularized urodele ECM with polymers which will form a gel when injected into a subject (¶0086), a gel that gels upon injection into the body reads on a reverse-gelling composition.

Regarding claim 18: Early teaches the decellularized urodele ECM can be formed as a medical implant.

Regarding claim 20: Early discloses the decellularized urodele ECM (which reads on rECM) in a package (which reads on a vessel).  This meets the limitation of a kit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ingham (US 2010/0152852), in view of Sun et al (US Patent 8637067).
The teachings of Ingham are set forth above.  
Regarding claim 4: Ingham teach the donor meniscus tissue can be from pigs. 
Ingham does not teach use of genetically engineered or genetically modified donor meniscus tissue. 
e.g. pigs) produce α-gal epitopes, which can result in rejection when implanted into primates due to anti-Gal antibodies in primates.  Sun et al teach eliminating the α-gal epitopes on non-primate donor tissue will improve usability of the tissue in human medicine (See Sun col. 3, ln 6-30).  Sun et al teach the non-primate animals (used as tissue source) can be genetically engineered using known methods to eliminate α-gal expression (See Sun et al, col. 3, ln 31-39). 
It is submitted that it would therefore have been prima facie obvious to select genetically modified non-primate animals (i.e. pigs), wherein said genetic modification involves elimination of α-gal expression, as donor animals for the meniscus tissue used in the method of Ingham.  One would have been motivated to use non-human animals as the donor animals because non-human animals provide a readily available source of donor tissue.  Ingham identifies pigs as suitable donor animals and states xenotransplantation is possible.  One would have been motivated to use pig donors that are genetically modified so as to not express the α-gal epitope for the purpose of reducing immunorejection of the material upon implantation in humans (during xenotransplantation). One would have had a reasonable expectation of success because Sun et al teach that genetic modifications to reduce or eliminate α-gal expression were well known in the art.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 2011/0151011), in view of Sun et al (US Patent 8637067).
The teachings of Flynn are set forth above.  
Regarding claim 4: Flynn teach the donor adipose tissue can be from mammals, including humans, cows, sheep, pigs or from other animals (See Flynn ¶0053).  Flynn teach decellularized adipose tissue (DAT) that can be used in therapeutic methods (See Flynn ¶0053).  The DAT can be autologous, allogeneic, or xenogeneic (See Flynn ¶0055).
Flynn does not teach use of genetically engineered or genetically modified donor adipose tissue. 
Sun et al, who is also in the field of generating ECM-derived material for therapeutic methods, teach that non-primate mammals (e.g. pigs) produce α-gal epitopes, which can result in rejection when implanted into primates due to anti-Gal antibodies in primates.  Sun et al teach eliminating the α-gal epitopes on non-primate donor tissue will improve usability of the tissue in human medicine (See Sun col. 3, ln 6-30).  Sun et al teach the non-primate 
It is submitted that it would therefore have been prima facie obvious to select genetically modified non-primate animals (i.e. cows, sheep, pigs), wherein said genetic modification involves elimination of α-gal expression, as donor animals for the adipose tissue used in the method of Flynn.  One would have been motivated to use non-human animals as the donor animals because non-human animals provide a readily available source of donor tissue.  Flynn identifies sheep, cow and pigs as suitable donor animals and states xenotransplantation is possible.  One would have been motivated to use sheep, cow, pig donors that are genetically modified so as to not express the α-gal epitope for the purpose of reducing immunorejection of the material upon implantation in humans (during xenotransplantation). One would have had a reasonable expectation of success because Sun et al teach that genetic modifications to reduce or eliminate α-gal expression were well known in the art.  

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Early (WO 14/110269), in view of Flynn (US 2011/0151011).
The teachings of Early and Flynn are each set forth above.
Regarding claim 1: The urodele tissue of Early reads on tissue that has inherent regenerative ability.  Early teaches the decellularized urodele ECM is produced by decellularizing the urodele tissue.  Early state that decellularization can involve physical processes, such as freezing, as well as enzymatic processes, such as treatment with nucleases, or combinations thereof.  
Early does not provide specific disclosure of a decellularization process that involves freezing and thawing the urodele tissue, followed by nuclease treatment, and then washing the nuclease-treated tissue. 
Flynn teaches a decellularization method involving, inter alia, freeze/thawing, then nuclease-treatment, then washing the nuclease treated tissue (details set forth above).  Flynn teach this decellularization process successfully preserves the three-dimensional structure of tissue. 
It is submitted it would have been prima facie obvious to have utilized the decellularization procedure of Flynn in the method of Early.  The rationale for this conclusion of obviousness is that Early teach that any standard decellularization that preserves 3D structure of the collagen-based ECM will work, and Flynn teach a decellularization process that preserves the 3D structure of collagen-based ECM.  

(i) obtaining urodele tissue, 
(ii) subjecting the urodele tissue to three cycles of freeze-thaw in a freezing buffer (hypotonic tris buffer), 
(iii) incubating the thawed tissue in enzyme digestion solution #1 (containing trypsin/EDTA), 
(iv) subjecting the tissue to polar solvent extraction in isopropanol,
(v) rinsing the tissue in a rinsing buffer (NaCl, KCl, Na2HPO4 and KH2PO4),
(vi) incubating the tissue in enzymatic digestion solution #1,
(vii) rinsing the tissue with the rinsing buffer,
(viii) incubating the tissue in enzyme digestion solution #2 (containing RNase, DNase, and lipase);
(ix) rinsing the tissue with the rinsing buffer,
(x) subjecting the tissue to polar solvent extraction in isopropanol,
(xi) rinsing the, now decellularized urodele ECM, in the rinsing buffer,
(xii) rinsing the decellularized urodele ECM in ethanol.

Step (ii) subjecting the urodele tissue to three cycles of freeze-thaw reads on claimed step freezing and thawing tissue that has inherent regenerative capability or that is undergoing regeneration, growth or development, to kill cells within the tissue.
Step (viii) incubating the tissue in enzyme digestion solution #2, which contains RNase and DNase, reads on the claimed step treating the thawed tissue with one or more nucleases to digest nucleic acids in the tissue to produce rECM.
Steps (ix)-(xii) rinsing the tissue with the rinsing buffer, extracting the tissue with isopropanol, rinsing the tissue again in the rinsing buffer, and finally rinsing the tissue in ethanol all read on the claimed step washing the nuclease-digested tissue in an aqueous solution to remove cellular debris.
The resulting decellularized urodele ECM reads on rECM.
Regarding claim 2: The method does not require dialysis or cross-linking.
Regarding claims 3 and 6: The urodele tissue is considered regenerating/regenerative tissue.
Regarding claim 5: The urodele is an amphibian.
Regarding claim 7: The urodele ECM produced via the method discussed above would be in a solid form.
treating the tissue with a red blood lysis solution.  Step (vii) rinsing with the rinsing buffer will read on washing the tissue prior to treating the thawed tissue with one or more nucleases.
Regarding claim 10: Early teach the decellularized urodele ECM (rECM) with biodegradable support matrices, which may be PLA (See ¶0084).  This reads on combining the rECM with a biodegradable polymeric material, such as PLA.
Regarding claim 11: Early teach the powder, paste or gel form of their ECM can be sprayed.  This meets the limitation that the composition is capable of being sprayed. 
Regarding claims 7 and 9: Early teaches the decellularized urodele ECM can be further particulated and formed into solutions or gel form.  Early does not teach further digesting the ECM with an acid protease to obtain a solution or gel form.  However, Flynn teach that collagen-based ECM can be further solubilized by digesting with acetic acid and pepsin.  It is submitted it would have bene prima facie obvious to have further subject the urodele ECM (rECM) to acid and acid protease digestion (pepsin) to solubilize the urodele ECM to produce the solubilized and gelled form of ECM that are desired by Early.  One would have had a reasonable expectation of successfully doing so based on the teachings of Flynn.  
The step of treating with acetic acid with pepsin reads on digesting the nuclease-treated tissue with an acid protease (the pepsin being an acid protease).  The resulting solubilized product will be in the form of a solution or gel (depending on temperature) (relevant to claim 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633